Citation Nr: 0700298	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  05-08 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  Specifically, in that decision the RO, in 
pertinent part, determined that new and material evidence had 
not been submitted with which to reopen a claim of 
entitlement to service connection for bilateral hearing loss, 
which had been previously denied in an unappealed September 
2003 rating decision.   

The Board also notes that subsequently, the RO essentially 
determined in a Statement of the Case (SOC) issued in 
February 2005 that new and material evidence has been 
received to reopen the previously denied claim of service 
connection for bilateral hearing loss.  Despite the 
determination reached by the RO, the Board must find new and 
material evidence in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also 
VAOPGCPREC 05-92.

A hearing was held in February 2006, by means of video 
conferencing equipment with the appellant in Lincoln, 
Nebraska, before the undersigned Veterans Law Judge, sitting 
in Washington, DC, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) 
and who is rendering the determination in this case.  A 
transcript of the hearing testimony is in the claims file.




FINDINGS OF FACT

1.  Service connection was initially denied for bilateral 
hearing loss in a September 2003 rating decision.  The 
veteran was informed of this decision, including his right to 
appeal, and he did not appeal this issue.  The veteran filed 
to reopen that claim in March 2004.

2.  The evidence added to the record since the last prior 
denial of service connection for bilateral hearing loss was 
not previously submitted to agency decisionmakers, relates to 
an unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial, and raises a 
reasonable possibility of substantiating the claim.

3.  The competent and probative medical evidence of record 
preponderates against a finding that, regarding left ear 
hearing loss, the veteran has demonstrated that the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater, or that auditory 
thresholds for at least three of the frequencies are 26 
decibels or more, or that speech recognition scores are less 
than 94 percent.

4.  The competent and probative medical evidence of record 
preponderates against a finding that bilateral hearing loss 
was present in service, manifested within one year after 
service, and that any currently manifested hearing loss 
meeting the threshold requirements of 38 C.F.R. § 3.385 
(right ear only) is related to service or any incident of 
service.


CONCLUSIONS OF LAW

1.  New and material evidence having been received to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss, the claim is reopened.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.156, 3.159 (2006).

2.  Bilateral hearing loss was not incurred in service, nor 
may it be presumed to have been incurred therein. 38 U.S.C.A. 
§§ 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, enacted on November 9, 2000, emphasized the VA's 
obligation to notify claimants of the information or evidence 
necessary to substantiate a claim, and it affirmed the VA's 
duty to assist claimants by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
given to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this case, the RO provided the veteran 
with notice of the VCAA in July 2003, prior to the initial 
decision on the claim in September 2003.  Accordingly, the 
veteran and received adequate and timely VCAA notice.  

Requirements with respect to the content of the VCAA notice 
have also been met in this case. VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the July 2003 VCAA notice letter, the AMC informed the 
veteran about the information and evidence necessary to 
substantiate a claim of service connection for bilateral 
hearing loss.  In summary, the letter stated that the 
evidence must show three things:

1.	An injury in military service, or a disease that began 
in or was made worse during military service, or there was an 
event in service that caused an injury or disease; the 
concept of presumptive conditions was also explained.

2.	A current physical or mental disability shown by medical 
evidence.

3.	A relationship between current disability and an injury, 
disease, or event in military service.

With regard to the information and evidence that the VA would 
seek to provide, the Board notes that the burden is on the 
claimant to come forth with new and material evidence to 
reopen a previously denied claim.  In this regard, the VCAA 
specifically provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require the VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured.  38 U.S.C.A. § 5103A(f).  However, the AMC did 
explain to the veteran in an April 2004 letter that it would 
assist him in obtaining currently existing evidence such as 
records held by any federal agency or private records if he 
supplied sufficient identifying information.

With regard to the information and evidence that the veteran 
was expected to provide, the April 2004 letter instructed the 
veteran to provide any treatment records pertinent to his 
claimed condition.  The letter explained that such evidence 
must be "new and material," largely tracking the regulatory 
language of 38 C.F.R. § 3.156(a).  The letter also informed 
the veteran that new and material evidence would be evidence 
that "pertain[s] to the reason [the] claim was previously 
denied" and, in so doing, the letter notified the veteran to 
look to the bases for the previous denial to determine what 
evidence would be new and material to reopen the claim. See 
Kent v. Nicholson, 389 F. 1380 (Fed. Cir. 2004). 

Pursuant to 38 C.F.R. § 3.156(a), material evidence is 
"existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim."  The veteran was 
provided with this definition in a rating action issued in 
August 2004.  Under the Kent decision, VCAA requires VA to 
look at the bases for the denial in the prior decision and to 
respond with notice that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  In this case, however, the RO 
apparently reopened the claim in the SOC issued in February 
2005.  Specific notice as to the elements and evidence 
required to grant service connection for bilateral hearing 
loss was provided in the February SOC and more general notice 
was provided in an April 2004 VCAA letter, the Board 
concludes any defect in providing notice to the veteran 
regarding the new and material aspect of the claim was at 
worst harmless error in that it did not affect the essential 
fairness of the adjudication.  Dingess/Hartman, 19 Vet. App. 
473 (2006); Conway, 353 F.3d at 1373.  Finally, the April 
2004 letter satisfied the "fourth element" by instructing 
the veteran to provide "any evidence" in his possession 
that pertained to his claim.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims. Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the appellant covering all content 
requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman, 19 Vet. App. 473 (2006), noted above, which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to reopen 
and substantiate his claim of service connection for 
bilateral hearing loss, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
service connection is not warranted for bilateral hearing 
loss, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.

In addition, the VA's duty to assist, which is more limited 
in a case that requires the appellant to reopen a previously 
denied claim than it is with regard to an original claim, has 
been satisfied in this case.  The AMC offered the veteran 
assistance in obtaining evidence for which he could provide 
sufficient identifying information.  The veteran was also 
afforded a VA examination and an opportunity to present 
hearing testimony.  The VA has also assisted the veteran and 
his representative throughout the course of this appeal by 
providing them with a SOC which informed them of the laws and 
regulations relevant to the veteran's claim.  For these 
reasons, the Board concludes that the VA has fulfilled the 
duty to assist the appellant in this case.



Factual Background

Service personnel record reflects that the veteran had 
Vietnam service from August 1967 to May 1968.  

The veteran's October 1965 pre-induction examination revealed 
that clinical evaluation of the ears was normal and that 
whispered voice testing was15/15 bilaterally.  The veteran 
was administered an audiological examination at that time 
which revealed puretone threshold levels as follows:

HERTZ: 500, 1000, 2000, 3000, 4000, RIGHT: - 5 (10), -5 (5), 
5 (15), 5 (15), 5 (10); LEFT: -5 (10), -5 (5),-5 (5), -5 (5), 
-5 (0).

(NOTE: Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  Therefore, in order to facilitate data comparison, 
the ASA standards have been converted to ISO-ANSI standards 
and are represented by the figures in parentheses).

The service medical records were negative for any complaints, 
treatment or diagnosis related to hearing loss.  When given 
an audiological evaluation at the time of the separation 
examination in January 1970, clinical evaluation of the ears 
was normal and pure tone thresholds, in decibels, were as 
follows:

HERTZ: 500, 1000, 2000, 3000, 4000, RIGHT: 15, 10, 15, N/A 
and 30; LEFT: 15, 5, 5, N/A, 15. 

An April 1970 VA examination report indicated that clinical 
evaluation of the ears was normal and no hearing loss was 
noted.  A special ear, nose and throat examination was 
conducted in conjunction with a history of a nasal fracture 
and complaints of occasional left ear pain.  Whispered voice 
testing was 15/15 bilaterally and low conversation voice 
testing was 20/20 bilaterally.  

In June 2003, the veteran filed his original claims for 
bilateral hearing loss and tinnitus.  

VA outpatient records dated from 1999 to 2003 were entirely 
negative for complaints, treatment or a diagnosis related to 
hearing loss.  

A VA audiological examination was conducted in August 2003 at 
which time the veteran reported that he had no significant 
hearing problems.  The claims folder was reviewed.  The 
veteran gave a history of exposure to noise in the military 
while serving in Vietnam.  He indicated that he was exposed 
to noise from rockets, machine guns, rifle fire and 
airplanes.  He denied any noise exposure as a civilian.  On 
the authorized audiological evaluation pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
25
30
45
LEFT
5
5
10
20
30

Average puretone air conduction thresholds for the 1000, 
2000, 3000, and 4000 hertz frequencies were 29 in the right 
ear and 16 in the left ear.  Speech audiometry revealed 
speech recognition ability of 96 percent in the right ear and 
100 percent in the left ear.  

The VA examiner indicated that the veteran had mild to 
moderately severe high frequency sensorineural hearing loss, 
with non-ratable hearing loss in the left ear, as shown by 
normal hearing from 500 to 4,000 hertz.  The examiner 
observed that the veteran's January 1970 audiogram revealed 
no ratable hearing loss bilaterally, and opined that since 
the veteran's hearing test was normal when he was discharged 
from service, it was not likely that currently manifested 
hearing loss was related to military service.   

The record also contains a report of a private audiological 
evaluation conducted in May 2004.  The veteran had a history 
of gradual hearing loss during the last several years and no 
history of noise exposure other than during military service.  
Test results revealed mild to moderate sensorineural hearing 
loss beginning at 1500 Hz in the right ear and mild 
sensorineural hearing loss beginning at 4000 Hz in the left 
ear.  Speech reception thresholds were in good agreement with 
pure tone findings.  It was also noted that word recognition 
ability was excellent for both ears.  The audiologist 
commented that the results indicated hearing loss greater 
than would be expected due to aging alone and added that, 
however, the asymmetry suggested a possible medical component 
that would need to be assessed before it could be determined 
that this was due to military service.  

VA outpatient records dated in 2004 and 2005 were entirely 
negative for complaints, treatment or a diagnosis related to 
hearing loss.  

In February 2006, the veteran presented testimony at a video 
conference hearing held before the undersigned Veterans Law 
Judge.  The veteran testified that his primary MOS was as a 
dispersing clerk, apparently in payroll or financing.  The 
veteran reported that he served in the Tet Offensive at Red 
Beach.  The veteran indicated that he had undergone a VA 
audiological examination in 2003 and a private evaluation in 
about 2004.   

Legal Analysis

In this case, the veteran has contended that he incurred his 
bilateral hearing loss due to excessive noise from exploding 
rockets.  In particular, he maintains that while on 
assignment in Da Nang in January 1968, rockets hit barracks 
in the compound, very close to the barracks to which the 
veteran was assigned, and the noise level was excessive from 
exploding rockets.  He reported that this went on for 10 days 
to 2 weeks.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for organic diseases of the nervous 
system, such as hearing loss, may additionally be established 
on a presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

When an evidentiary basis is demonstrated showing a 
relationship between inservice exposure to loud noise and a 
current hearing disability, it is appropriate to grant 
service connection on a direct incurrence basis.  See Hensley 
v. Brown, 5 Vet. App. 155 (1993).  In addition to the 
foregoing, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has indicated that the 
threshold for normal hearing is between 0 and 20 decibels and 
that higher thresholds show some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  When 
audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  Hensley, 5 Vet. 
App. at 160.

The VA has specifically defined the term "disability" for 
service connection claims involving hearing loss or 
impairment.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent."  38 C.F.R. § 3.385.

Service connection was initially denied for bilateral hearing 
loss by a September 2003 rating decision.  The veteran was 
informed of this decision, including his right to appeal, and 
he did not appeal this issue.  The Board also wishes to 
reiterate the fact that the RO previously determined that new 
and material evidence had been received and has addressed the 
merits of the underlying service connection claim.  
Nevertheless, pursuant to the holdings of Barnett, supra, and 
Jackson, supra, the Board must still find new and material 
evidence in order to establish its jurisdiction to review the 
merits of a previously denied claim.

For claims filed on or after August 29, 2001, 38 C.F.R. § 
3.156(a) provide that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. at 45,630.

In summary, the private audiological report of May 2004 
relates to an unestablished fact necessary to substantiate 
the claim, inasmuch as the audiologist provided her 
observations regarding the etiology and nature of the 
veteran's hearing loss.  As this evidence was not previously 
submitted to agency decisionmakers at the time of the last 
prior denial and is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial, and raises a reasonable possibility of substantiating 
the claim, the Board finds that new and material evidence has 
been received pursuant to 38 C.F.R. § 3.156(a) (2006).  
Therefore, the claim is reopened.

Adjudication of the veteran's claim does not end with the 
determination that new and material evidence has been 
received.  The Board must now adjudicate the merits of the 
underlying service connection claim.  Upon reopening, the 
presumption that the additional evidence is true without 
regard to other evidence of record no longer applies.

With respect to the veteran's claimed left ear hearing loss, 
the evidence of record does not show that the veteran's 
auditory threshold in any of the frequencies at 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater.  Nor 
has it shown that auditory thresholds for at least three of 
the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater.  Finally, the veteran's speech 
recognition score for the left ear was 100 percent.  The 
private audiological report of May 2004 was not sufficiently 
detailed to refute this finding.  Therefore, his current 
level of hearing of the left ear is not considered disabling 
for VA purposes.  Under 38 C.F.R. § 3.385, the veteran does 
not demonstrate a level of left ear hearing loss that is 
disabling, and the Board cannot grant service connection for 
such disorder.

With respect to the claimed right ear hearing loss, it 
appears that audiological testing conducted between the time 
of the veteran's pre-enlistment evaluation in 1965 and his 
discharge in 1970, reflects that the veteran's hearing acuity 
showed a slight downward shift, but was still entirely 
normal, in all frequencies except 4000 hertz in the right 
ear.  Thereafter, when tested in 1970 just after the 
veteran's discharge from service, he indicated that he had 
not noted any hearing loss; nor was any demonstrated 
bilaterally on voice testing.  Concerning a claim for service 
connection for hearing loss on a presumptive basis under 
section 3.309(a), the Board notes that there is no evidence 
in this case that hearing loss manifested itself to a degree 
of 10 percent or more within a year after separation from 
service.  Accordingly, the claim for right ear hearing loss 
based on this theory of entitlement must be denied.  38 
U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309(a).

It was not until 2003, more than 30 years after service that 
any evidence of hearing deficit (right ear only) was 
identified.  At that time, a VA examiner having reported the 
veteran's history of noise exposure and having reviewed the 
claims folder, determined that the veteran's January 1970 
audiogram revealed no ratable hearing loss bilaterally, 
opined that since the veteran's hearing test was normal when 
he was discharged from service, it was not likely that 
currently manifested hearing loss was related to military 
service.  There is no contrary medical opinion of record.  

The Board has considered the May 2004 private audiological 
report.  At that time, test results revealed mild to moderate 
sensorineural hearing loss beginning at 1500 Hz in the right 
ear and mild sensorineural hearing loss beginning at 4000 Hz 
in the left ear.  The audiologist commented that the results 
indicated hearing loss greater than would be expected due to 
aging alone and added that however, the asymmetry suggested a 
possible medical component that would need to be assessed 
before it could be determined that this was due to military 
service.  It does not appear that the veteran ever saw this 
audiologist for a subsequent follow up.  The audiologist did 
not provide any opinion as the date of onset of the hearing 
loss or as to etiological relationship to service.  
Accordingly, the Board cannot conclude that this evidence is 
favorable to the veteran's claim or more probative than the 
opinion provided by the VA examiner in 2003 which was based 
on consideration of the veteran's reported medical history, 
clinical evaluation of the veteran and a review of the claims 
folder.  

With regard to this decades-long evidentiary gap between 
active service and the earliest findings of hearing loss, the 
Board notes that this absence of evidence constitutes 
negative evidence tending to disprove the claim that the 
veteran had an injury or experienced an event, such as noise 
exposure, in service which resulted in chronic disability or 
persistent symptoms of hearing loss thereafter.  See Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting 
that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
evidence of continuing complaints, symptoms, or findings for 
many years between the period of active duty and the first 
evidence of hearing loss is itself evidence which tends to 
show that hearing loss did not have its onset in service or 
for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

While the veteran testified before the Board that bilateral 
hearing loss is related to service, he is not competent to 
offer a medical nexus opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The evidence is not in relative 
equipoise as there is evidence of normal hearing acuity 
bilaterally in 1970 and a more than 30-year gap between 
active service and the first indications of hearing loss 
(right ear).  Thus, the preponderance of the evidence is 
against the claim, and the appeal must therefore be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


